DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
In the Specification 
At page 3 lines 6-11, the subject matter is supported in parent 15/986,449 as an amendment containing new matter dated 06 July 2021:
In another aspect of an embodiment of the present invention, a method of treating a patient with a one-a-day, orally administered, treatment regimen is provided, including selecting one of the plurality of treatment regimens and titrating the dosages supplied to the patient after weekly, monthly or quarterly periods of time. Some embodiments of the present invention facilitate the selection of a treatment regimen and/or the change in dosages or titration of dosages of a treatment regimen over time.

At page 10 line 4 through page 11 line 28, the subject matter is supported in parent 15/986,449 as an amendment containing new matter dated 23 September 2020:
“In an embodiment, the Dispensing Module utilizes a dispensing device, such as a Dispensing Device, to capture compliance information regarding a patient's taking of one or more medicaments. In an embodiment, the dispensing device includes sensors adapted to sense the presence, absence, or movement of one or more medicaments and/or their packaging so as to assess whether or not a patient has taken one or more medicaments. In a further embodiment, the dispensing device also includes a communication device adapted to transmit compliance information to one or more persons involved in the care or treatment of the patient. In a particular embodiment, the communication device transmits such compliance information to a server where it is processed and communicated on to one or more persons involved in the care or treatment of the patient.
The dispensing device can be programmed to dispense medicine at a time to the patient according to a health professional's recommendation or prescribed regimen. When it is time for a patient to take a prescribed medicine, the dispensing device can provide a first signal (e.g., a sound) to remind the patient the time for taking medication. According to one embodiment, before dispensing of medicine to a patient, the dispensing device validates the patient's identity using a biometric signature of a patient such as fingerprint, retina, and/or voice. Once the patent is identified as the correct patient, the dispensing device can dispense the medicine out of a slot or aperture of the dispensing device or allow the patient open the dispensing device and take a dispensed medicine (or package or pouch of medicines). The dispensing device may be opened by the patient's touch or voice command. For a touch-activated dispensing device, the dispensing device has a touch-sensitive region or mechanically operated fixture that allows the patient (or user) to open the dispensing device. While the dispensing device is touched, the patient's physical information can be obtained in real time. For example, information such as blood pressure, pulse, sugar level, and body temperature can be obtained. For a voice-activated dispensing device, the dispensing device opens upon a predetermined word. The dispensing device can include sensors for determining pitch, duration, and intensity in order to match to the voice-activation word. 
A caregiver/administrator may also remotely or non-remotely choose to remove certain medications from the dispensing device, and the dispensing device can then store these selected medications when signaled remotely (wireless) or non-remotely. Therefore, a third party may, over a network or other communication platform, change the order or remove certain individual pouches from the dispensing device or change the order to be dispensed to the patient.
The dispensing device can be programmed to dispense medicine at a time to the patient according to a health professional's recommendation or prescribed regimen. When it is time for a patient to take a prescribed medicine, the dispensing device can provide a first signal (e.g., a sound) to remind the patient the time for taking medication. According to one embodiment, before dispensing of medicine to a patient, the dispensing device validates the patient's identity using a biometric signature of a patient such as fingerprint, retina, and/or voice. Once the patent is identified as the correct patient, the dispensing device can dispense the medicine out of a slot or aperture of the dispensing device or allow the patient open the dispensing device and take a dispensed medicine (or package or pouch of medicines). The dispensing device may be opened by the patient's touch or voice command. For a touch-activated dispensing device, the dispensing device has a touch-sensitive region or mechanically operated fixture that allows the patient (or user) to open the dispensing device. While the dispensing device is touched, the patient's physical information can be obtained in real time. For example, information such as blood pressure, pulse, sugar level, and body temperature can be obtained. For a voice-activated dispensing device, the dispensing device opens upon a predetermined word. The dispensing device can include sensors for determining pitch, duration, and intensity in order to match to the voice-activation word.
In an embodiment, the compliance monitoring device includes an application interface for sharing information with other applications. For example, the compliance monitoring device can include an interface for communicating with an electronic medical records (EMR) system. In an embodiment, the memory includes computer-readable media embodying a computer-program product. In an embodiment, the memory includes a database or other device for data storage. Other memory devices are known in the art and can be used with the subject invention.” 
  
At page 12 lines 11-24, the subject matter is supported in parent 15/986,449 as an amendment containing new matter dated 23 September 2020: 
“In a further embodiment, such compliance information or reports are also accessible to a physician via one or more user devices. In an embodiment, the physician can monitor compliance of some or all of the physician's patients via the compliance management system. In an embodiment, the physician receives alerts of emergent information via mobile phone, PDA, pager, or similar device. In an embodiment, the physician receives summary reports via periodic emails or other messages. Important information can be highlighted in these reports to draw the physician's attention. For example, particularly poor compliance or abnormal blood chemistry results can be presented with colored or flashing text. Other methods of highlighting information are known in the art and can be used with the subject invention. As with a patient, the physician can customize the content, format, timing, and/or delivery mode or the alerts and/or reports. In an embodiment, the physician can also access the compliance monitoring system when needed to obtain information about a particular patient, such as in advance of or during an office visit with the patient. In an embodiment, the compliance management system provides an alternative to a complete EMR system.”
 
Starting at page 13 lines 11-25, the subject matter is supported in parent 15/986,449 as an amendment containing new matter dated 23 September 2020:
“In an embodiment, the monitoring device comprises at least one sensor capable of sensing information relevant to patient compliance. For example, in an embodiment, the monitoring device includes a barcode scanner and/or radio frequency identification (RFID) reader for scanning identification tags. In a particular embodiment, the at least one sensor senses movement of a MUDP or other medicament packaging as described above. In a particular embodiment, the at least one sensor senses the movement of liquid filled dose packaging, such as for a glaucoma medication. In an embodiment, a sensor can be used to monitor the clinical status of the patient, such as the patient's weight, heart rate, blood pressure, etc. In an embodiment, a sensor obtains the patient's EKG signal. In an embodiment, a sensor can be used to test one or more bodily fluids of the patient, such as blood, urine, sweat, semen, and/or other bodily fluids. For example, the sensor can be used to test one or more aspects of blood chemistry as known in the art. In an embodiment, the sensor provides a complete blood chemistry analysis or profile of the patient. In an embodiment, the sensor measures one or more blood serum levels such as glucose, cholesterol, or other blood serum levels. In an embodiment, a sensor can be used to test a tissue sample from the patient.” 

In the claims:
Claims 1 and 8 lines 14-25 contain subject matter that is only supported in parent 15/986,449 as an amendment containing new matter dated 23 September 2020 and 06 July 2021:
“the compliance monitoring system being configured to alert a physician, caregiver, and/or other third party healthcare provider, scan the barcode of the customized dose and/or scan a pattern, picture, or phrase printed on the customized dose, receive information from one or more biometric sensors, and communicate with a database, 
the compliance monitoring system being configured to transmit medication adherence data based on the barcode scan, scan of the pattern, picture, or phrase printed on the customized dose, or movement of one or more medicament and /or their packaging to the physician, caregiver, or other third party healthcare provider, and to change or titrate a dosage of the customized dose or series of doses printed from the 3D printer in real-time, and 
the compliance monitoring system being configured to provide a notification to a pharmacy to send new medications or other formulations or dosages as refills or as additional medications to be loaded into the 3D printer.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7-10, and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kastra et al. (Oral dosage forms fabricated by Three Dimensional Printing™) in view of Abraham et al. (US 7,656,402 B2) and Daya et al. (US 2010/0305975 A1).
Regarding claim 1, Kastra discloses device for fabricating complex oral dosage delivery pharmaceuticals by Three Dimensional Printing (abstract, Fig. 1) in which the amount of active solution, e.g. medicament, can be precisely controlled, e.g. based on dosage instructions (p. 4 ¶ 1, Fig. 2, p. 7 3.3 Fluorescein tablets). 
Kastra does not appear to expressly disclose that the 3D printer has an interface to receive a prescription dose over a network and/or a barcode with associated compliance monitoring as claimed.
However, Abraham discloses a 3D printer connected to a cellular network, or the internet for receiving printing data (6:51+, 11:34+, FIG. 1).
Additionally, Daya discloses a pharmaceutical packaging (title) in which: the dose is provided with a barcode label (¶ 273); and wherein the dosage dispenser is configured to receive information from a compliance monitoring system, the compliance monitoring system being configured to alert a physician, caregiver, and/or other third party healthcare provider scan the barcode of the customized dose and/or scan a pattern, picture, or phrase printed on the customized dose, receive information from one or more biometric sensors, and communicate with a database, the compliance monitoring system being configured to transmit medication adherence data based on the barcode scan, scan of the pattern, picture, or phrase printed on the customized dose, or movement of one or more medicament and /or their packaging to the physician, caregiver, or other third party healthcare provider, and to change or titrate a dosage of the customized dose or series of doses printed from the 3D printer in real-time, and the compliance monitoring system being configured to provide a notification to a pharmacy to send new medications or other formulations or dosages as refills or as additional medications to be loaded into the 3D printer (¶¶ 236, 282-284, 290, 294).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the printer of Kastra to include networking of Abraham and/or to include the compliance monitoring system and associated barcode, in order to allow for remote control and printing of the 3D printing as required and/or to ensure that the patient receives the prescribed treatment. 
Additionally, although Kastra does not explicitly discloses the same manner in which the 3D printer operates, such operation would not change the structure of the claimed device, even if the structure does not explicitly perform the claimed function. The MPEP states that, "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function." And that, "[a] claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim." See MPEP § 2114 for further details.
Regarding claim 2, Abraham discloses a network (6:51+, 11:34+, FIG. 1).
Regarding claim 7, Kastra discloses that the three-dimensional printing may be controlled to generate customized dosage of one or more medicament compounds, a volume of the one or more medicament compounds, a shape of the customized dose, a specific design of the customized dose, a size of the customized dose, or a quantity of the customized dose to be assembled (abstract).
Regarding claim 8, Kastra discloses device for fabricating complex oral dosage delivery pharmaceuticals by Three Dimensional Printing (abstract, Fig. 1) in which the amount of active solution, e.g. medicament, can be precisely controlled, e.g. based on dosage instructions (p. 4 ¶ 1, Fig. 2, p. 7 3.3 Fluorescein tablets). 
Kastra does not appear to expressly disclose that the 3D printer has an interface to receive a prescription dose over a network and/or a barcode with associated compliance monitoring as claimed.
However, Abraham discloses a 3D printer connected to a cellular network, or the internet for receiving printing data (6:51+, 11:34+, FIG. 1).
Additionally, Daya discloses a pharmaceutical packaging (title) in which: the dose is provided with a barcode label (¶ 273); and wherein the dosage dispenser is configured to receive information from a compliance monitoring system, the compliance monitoring system being configured to alert a physician, caregiver, and/or other third party healthcare provider scan the barcode of the customized dose and/or scan a pattern, picture, or phrase printed on the customized dose, receive information from one or more biometric sensors, and communicate with a database, the compliance monitoring system being configured to transmit medication adherence data based on the barcode scan, scan of the pattern, picture, or phrase printed on the customized dose, or movement of one or more medicament and /or their packaging to the physician, caregiver, or other third party healthcare provider, and to change or titrate a dosage of the customized dose or series of doses printed from the 3D printer in real-time, and the compliance monitoring system being configured to provide a notification to a pharmacy to send new medications or other formulations or dosages as refills or as additional medications to be loaded into the 3D printer (¶¶ 236, 282-284, 290, 294).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the printer of Kastra to include networking of Abraham and/or to include the compliance monitoring system and associated barcode, in order to allow for remote control and printing of the 3D printing as required and/or to ensure that the patient receives the prescribed treatment. 
Additionally, although Kastra does not explicitly discloses the same manner in which the 3D printer operates, such operation would not change the structure of the claimed device, even if the structure does not explicitly perform the claimed function. The MPEP states that, "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function." And that, "[a] claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim." See MPEP § 2114 for further details.
Regarding claim 9 and 10, Abraham discloses a cellular network or the internet (6:51+, 11:34+, FIG. 1).
Regarding claim 15 and 19, Daya discloses input from the compliance monitoring device to the dispenser opens the dispenser containing the customized dose (¶ 140+).
Regarding claim 16 and 20, Daya discloses the one or more biometric sensors are configured to obtain blood pressure, pulse, blood sugar level, and/or body temperature (¶¶ 82+, 112, 185-231).
Regarding claim 17 and 21, Daya discloses the physician and/or healthcare provider adjusts the customized dose of the medication remotely (¶¶ 27+, 278).
Regarding claim 18 and 22, Daya discloses the database stores barcodes of customized doses; pictures, patterns, or phrases printed on the customized dose; biometric sensor information; and/or healthcare provider information (¶¶ 247, 250, 284).

Claims 3, 4, 6, 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kastra et al. (Oral dosage forms fabricated by Three Dimensional Printing™) and Abraham et al. (US 7,656,402 B2) and Daya et al. (US 2010/0305975 A1) as applied to claim 2 or 9 above, further in view of Tochimoto et al. (US 6,799,959 B1).
Kastra does not appear to expressly disclose the location of the binder supply or sensors for monitoring the binder.
However, Tochimoto discloses a conventional 3D printer in which the printer is electrically connected to a computer 11, e.g. through a network (3:55-64), sensors 25a-25d monitor the binder level within the binder tanks (FIG. 11 and 13:28-39), and the tanks 21/21A are contained within the printer (FIG. 1, 10). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Kastra to include the networking and sensors of Tochimoto, because each are common in conventional 3D printers and would allow for greater control over the printing process. 

Claims 5 and 13, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kastra et al. (Oral dosage forms fabricated by Three Dimensional Printing™) and Abraham et al. (US 7,656,402 B2) and Daya et al. (US 2010/0305975 A1) as applied to claim 2 or 9 above, further in view of Sachs et al. (Three Dimensional Printing: Rapid Tooling and Prototypes Directly from CAD Representation).
Kastra does not appear to expressly disclose the location of the binder supply.
However, Sachs discloses a conventional 3D printer in which the binder supply is located away from the printer (FIG. 3). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Kastra to include the tank location of Sachs, because the location is common in conventional 3D printers and would be selected with expected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DAYA; Kantilal Kasan et al.
US 20220254489 A1
Daya; Kantilal Kasan et al.
US 20120101630 A1
DAYA; KANTILAL KASAN et al.
US 20100100391 A1
Campbell; D. Bruce et al.
US 6485746 B1
Monkhouse; Donald et al.
US 6280771 B1
Cima; Michael et al.
US 5387380 A
Sachs; Emanuel M. et al.
US 5204055 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742